OPINION OF THE COURT
Per Curiam.
Resignor was admitted to practice by this Court on March 5, 1990, and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that in 1992 he relocated to Massachusetts, where he currently practices law, that he does not intend to return to New *115York to live or to practice law, and. that he is unaware of any complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur. Resignation accepted, and name removed from roll of attorneys.